Electronically Filed
                                                               Supreme Court
                                                               SCWC-29993
                                                               09-MAR-2011
                                                               09:18 AM
                                 SCWC-29993


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          MICHAEL C. TIERNEY, Petitioner/Defendant-Appellant,


                                     vs.


           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                   (ICA NO. 29993; CR. NO. 08-1-0869)


                                    ORDER

                      (By: Nakayama, J. for the court1

                                                      )

             It appearing that the application for a writ of
certiorari, filed on January 27, 2011, was rejected on March 7,
2011,
             IT IS HEREBY ORDERED that the motion for appointment of
counsel, filed on January 27, 2011, and the motion for release,
filed on January 31, 2011, are dismissed.
             DATED:    Honolulu, Hawai'i, March 9, 2011.
                                   FOR THE COURT:
                                   /s/ Paula A. Nakayama
                                   Associate Justice




     1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Pollack, assigned by reason of vacancy.